Title: To George Washington from Francis Mentges, 29 November 1781
From: Mentges, Francis
To: Washington, George


                  
                     Sir
                     Williamsburg the 29 Novembr 1781
                  
                  Your Excellency is acquainted my having the Superintending of the Hospitals in this State, I shall beg to give your Excellency a Detail of the Distresses of the Hospitals.  There are no more then three articles of Medecyn in the store to cure all the Deseasses.  No kind of Vegetables are procured, altho Doctor Tread received two hunderd pounds, to that purpose.  the iregular mode of drawing Provssions, hath caused the greatest Complaint of the Sick, and have been sadly neglected, on that account, as it Lays intierly with the Surgeons to draw what quantity they please, and are to no person accountable but to the Purveyer General, I have observed that as a great a quantity of Provessions were drawn, as for the Number of Sick would requiere in full Rations, but what becomes off. I do not Know, it Lays between the Surgeon and the Stuart of the Hospitals, likwis all other Hospital Stores.
                  I beg to inform Your Excellency the Idea I had of an appointment as Superintenting Officer, was this, that I had to correct the abusses & neglects commited in the Hospital Department, to call them to an account, and bring Delinquents to punishment, but this power is not invested in me, and only Lays with the purveyer, I must then see a Numbers of brave men being put in to the grave and I believe on that Account I would be exceeding glad, to have your Excellencys particular instructions, where your Excel. may relay will be punctualy attended too.
                  I beg to inform your Excell. of the Present State of the British Pressoners, they are dispersed most throughout the State, and no Kind of Notice taken by the State to guard them nor to provide Provessions for them.
                  his Excell. the Cte De Rochambeau hath given me every assistance in getting of the Pressoners from this place and york, likewis was he Kind enough to advance 50 french Crowns to me, for Officers left at this place to Transport the Convalesens from Our Hospitals to their Respective Regts on that account I have drawn as well on the Pay Mr general and inclosed the receipts of the Officers, to be chargd with.
                  I shall by the 1st Dr transmit your Excell. a return of the Hospitals in this State.  I have the Honor to be Your Excel. Ob. hbe Servt
                  
                     F. Mentges
                  
                  
                     There are remaining at Gloucester near 300 Peope in a most misserable situation, the Count intends to send them to newyork.
                  
                  
               